Citation Nr: 0326706	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
residual scars of the right leg.

2. Entitlement to an increased (compensable) evaluation for 
residual scars of the right ankle.

3. Entitlement to an increased (compensable) evaluation for 
residual scars of the buttocks.

4. Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.

5. Entitlement to an increased evaluation for sinusitis with 
rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945 and from December 1947 to October 1965. This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
August 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
personal hearing was conducted before the undersigned sitting 
at the RO in September 2001.  

This decision will address the issue of entitlement to an 
increased evaluation for sinusitis with rhinitis, currently 
evaluated as 10 percent disabling.  The remaining issues will 
be addressed in the remand that follows this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's sinusitis with rhinitis is manifested by no 
more than two incapacitating episodes per year requiring 
antibiotic treatment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected sinusitis have not been met.  38 U.S.C.A. § 
1155, 5107(a) (2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.971, 
Diagnostic Code 6512 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim on this issue was 
received in April 2000.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of this claim.  In this regard, the Board notes 
that the RO has secured medical records, regarding this 
issue, and the veteran has undergone VA disability evaluation 
examinations.  The statement of the case and supplemental 
statements of the case provided to the veteran and his 
representative, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.  In 
January 2002, the veteran was informed of the evidence 
necessary to support his claims, and what he could do to help 
with his claim.  He was informed that he had 60 days to 
submit any additional evidence before the RO decided the 
claim.  A determination on the issues was not made by the RO 
until June 2003.  Thus, the veteran was afforded over a year 
to submit additional evidence on the claims prior to the RO 
determination.  The Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the appellant is required to satisfy due 
process.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3.

Under the Schedule, sinusitis is evaluated as follows: 50 
percent following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries; 30 percent for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; 10 percent for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; and 0 percent if detected by X-ray 
only.  38 C.F.R. § 4.97, Diagnostic Code 6512 (2003).  An 
incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.971, Diagnostic Code 6512, Note.

In October 1967, the veteran was granted service connection 
for sinusitis with vasomotor rhinitis, and a noncompensable 
evaluation was assigned.  That evaluation was in effect when 
in April 2000, the current claim was initiated.    

The veteran was examined by VA in June 2000.  He complained 
of having chronic sinusitis which interfered with his 
breathing, and a green purulent discharge.  He stated that he 
was taking no medication for his complaints.  Examination 
showed no polyps and no purulent discharge, with no signs of 
infection or irritation.  The diagnosis was, chronic 
sinusitis.  

A VA prescription dated in September 2000 shows that the 
veteran was prescribed a Beconase inhaler.  

The veteran testified before a hearing officer at the RO in 
March 2001.  He stated that he has eye and forehead pain and 
a productive cough in the morning.  He stated that his nose 
runs without him realizing it.  A complete transcript is of 
record.  

Private medical records received in April 2001, show that in 
February 2000, the veteran was seen for complaints of a 
bloody, thick, yellow mucous of the nose and that he had 
recently had a bad cold.  Upper respiratory infection, 
sinusitis was diagnosed, and amoxicillin was prescribed.  He 
was also seen in January 2001 for an increased nasal 
discharge which was bloody and yellow.  He also reported 
having greenish mucous and chest congestion.  Sinusitis was 
diagnosed, and amoxicillin was prescribed.  

The veteran appeared before the undersigned Veterans Law 
Judge in September 2001.  He stated that he takes nose drops.  
He reported having eye pain, a productive cough, swelling in 
the sinus area, crusting, and difficulty breathing.  A 
complete transcript is of record. 

The veteran was examined by VA in October 2002.  The claims 
file was reviewed in conjunction with the examination.  He 
complained of nasal stuffiness, and occasional purulent 
discharge requiring the use of antibiotics.  He reported 
using nasal sprays, and that he becomes hoarse from post-
nasal drip.  The veteran noted having headaches and a dry 
cough.  He reported that two times per year he has a sinus 
infection where he must go to the doctor for antibiotics.  
Examination of the nose showed the right nasal passageway to 
be patent; mucosa was slightly swollen clear drainage; and 
some clear postnasal drip.  The examiner noted that there was 
no tenderness, no purulent discharge and no crusting.  X-rays 
were normal.  The diagnoses were, chronic sinusitis, and 
rhinitis.  

In June 2003, while the case was in remand status, the RO 
increased the veteran's disability rating for his sinusitis 
to 10 percent disabling, effective April 13, 2000.  As the 10 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran's service-connected sinusitis is currently 
evaluated as 10 percent disabling.  There is no evidence in 
the record of any incapacitating episodes of sinusitis.  
Further, the medical evidence does not show six or more non-
incapacitating episodes.  The medical records show 
approximately two complaints of nasal congestion per year, 
with the need for antibiotics.  The veteran has reported that 
he is prescribed antibiotics for this condition twice per 
year.  The veteran reported headaches, a purulent discharge 
and crusting; however, there is no showing of more than six 
non-incapacitating episodes, which would support a rating 
beyond 10 percent.   The Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for service-connected sinusitis.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2003).  In this regard, the Board finds 
that there is no evidence of marked interference with 
employment or frequent periods of hospitalization.  In the 
absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  




ORDER

An increased evaluation for sinusitis with rhinitis is 
denied.  


REMAND

The regulations which set forth the criteria for evaluating 
skin disabilities, to include a scar, were revised effective 
August 30, 2002.  67 Fed. Reg. 49590-49599 (July 31, 2002); 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  While the RO 
mentioned this in its June 2003 supplemental statement of the 
case, the new regulations were not submitted to the veteran 
for review.  As such, the veteran was not afforded due 
process in that he was not made aware of the specific changes 
that occurred to the controlling regulations in his claims 
for increased evaluations for scars.  

The Board further notes that the Board requested in its 
December 2001 remand that the veteran be examined for his 
bilateral pes planus.  Adjudicators must apply rating 
criteria to the evidence, so examinations should address the 
rating criteria as well. Massey v. Brown, 7 Vet. App. 204, 
207-8 (1994).  As such, the examiner was requested by the 
Board to specifically comment on the criteria set out in the 
rating schedule as required by Massey.  Specifically, the 
examiner was to note the severity of the symptomatology and 
whether the symptoms are relieved by a built up shoe or arch 
support, whether the weight-bearing line is over or medial to 
the great toe, and whether there is inward bowing of the 
tendoachillis and pain on manipulation and use of the feet.  
These findings were not discussed during the veteran's 
October 2002 examination.  Thus, the action taken by the RO 
does not fully comply with the last remand instructions, and 
therefore another remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is hereby Remanded for the following 
action:



1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
any disability at issue here recently.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  

2.  The veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
bilateral pes planus. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The claims file must be made available to 
and reviewed by the examiner, and the 
examiner should indicate that the file 
has been reviewed.  Any necessary tests 
or studies should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology specifically due to the 
veteran's service-connected bilateral pes 
planus, especially symptomatology listed 
under Diagnostic Code 5276. Specifically, 
the examiner should note the severity of 
the symptomatology and whether the 
symptoms are relieved by a built up shoe 
or arch support, whether the weight-
bearing line is over or medial to the 
great toe, and whether there is inward 
bowing of the tendoachillis and pain on 
manipulation and use of the feet.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2001); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  
Then the RO should then undertake any 
other indicated development, to include 
any development required to comply with 
due process.  After the above, the RO 
should readjudicate the issues on appeal, 
to include consideration of all relevant 
diagnostic codes and the provisions of 38 
C.F.R. §§ 3.321(b)(1), and 4.7.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case on all 
issues still in appellate status and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
listing of the revised criteria for 
rating skin disabilities, to include a 
scar.  67 Fed. Reg. 49590-49599 (July 31, 
2002); 67 Fed. Reg. 58448-58449 (Sept. 
16, 2002).  The Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. By this REMAND, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
otherwise notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



